Citation Nr: 0734115	
Decision Date: 10/30/07    Archive Date: 11/07/07

DOCKET NO.  04-05 595	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Ronald Aronds, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel


INTRODUCTION

The veteran had active service from January 1944 to February 
1946.  

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a May 2002 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Newark, New Jersey, which denied entitlement to service 
connection for hypertension.

When this matter was last before the Board in January 2005, 
in pertinent part, the Board confirmed the denial of the 
claim of entitlement to service connection for hypertension.  

The veteran appealed the Board's January 2005 decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In a January 2007 Memorandum Decision, the Court set aside 
that part of the Board's decision that had denied service 
connection for hypertension, and remanded the matter to the 
Board for further development and re-adjudication.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the 
appellant if further action is required.


REMAND

The Memorandum Decision outlined the fundamental bases for 
the remand of the issue on appeal.  In setting aside the 
Board's January 2005 denial of service connection for 
hypertension, the Memorandum Decision took exception to the 
fact that the Board:  1) failed to acknowledge documentary 
evidence of a 1949 VA denial of life insurance due to high 
blood pressure; 2) failed to suggest alternative evidence 
that might be sought as a replacement for any service medical 
records that were not in the claims file regarding the 
veteran's extended hospital stay while assigned in New 
Guinea; 3) failed to discuss the application of the 
heightened duty to assist a veteran when records are lost; 
and 4) failed to provide medical authority for its conclusion 
that the veteran's reported blood pressure readings during 
active service were "normal."  

With respect to the duty to assist in obtaining the veteran's 
service medical records, in a case in which a veteran's 
service records are unavailable through no fault of his own, 
there is a heightened obligation for VA to assist the veteran 
in the development of his claim and to provide reasons or 
bases for any adverse decision rendered without these 
records.  See O'Hare v. Derwinski, 1 Vet. App. 365 (1991); 
see also Moore v. Derwinski, 1 Vet. App. 401 (1991) (holding 
that the heightened duty to assist a veteran in developing 
facts pertaining to his claim in a case in which service 
medical records are presumed destroyed includes the 
obligation to search for alternative medical records).  This 
heightened duty includes contacting the individual service 
department in attempt to seek all of the records that the 
veteran believes to be relevant.  

VA's duty to assist also includes obtaining a medical opinion 
whenever such an opinion is necessary to make a decision on 
the claim.  See 38 U.S.C.A. § 5103A(d).  38 C.F.R. § 4.1 
provides further that "It is...essential both in the 
examination and in the evaluation of the disability, that 
each disability be viewed in relation to its history.")  See 
also Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  
("[F]ulfillment of the statutory duty to assist  . . . 
includes the conduct of a thorough and contemporaneous 
medical examination, one which takes into account the records 
of prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one.").  Although 
the veteran was provided an appropriate examination in 
January 2002, the examiner did not provide an opinion 
regarding the etiology of the veteran's hypertension.  
Consequently, the necessity for appropriate further 
examination is shown for the proper assessment of the 
appellant's claims noted in this Remand section.  38 U.S.C.A. 
§ 5103A.

In accordance with the terms of the Memorandum Decision, this 
case is REMANDED for the following:

1.  Complete the development of the 
evidence with regard to the use of 
alternative methods for obtaining any 
missing service medical records in 
accordance with the provisions of the VA 
Adjudication Procedure Manual, M21-1, 
including, but not limited to, contacting 
the National Personnel Records Center 
(NPRC) (or any other appropriate 
agency/office) and request all available 
SGO records or morning reports 
documenting the veteran's medical care.  
Also contact the service department 
itself for the purpose of obtaining 
service medical records directly from the 
U.S. Navy.  In that regard, the veteran's 
allegations with respect to the records 
alleged to be missing should be consulted 
and referenced to the service department.  

2.  After the completion of # 1, schedule 
the veteran for an appropriate VA 
examination by a physician skilled in the 
diagnosis and treatment of hypertension 
to determine whether the veteran has 
current hypertension, and if found, 
whether it bears any relationship to 
service, including any treatment or 
injuries identified in the service 
medical records.  The claims file and a 
separate copy of this remand must be made 
available to and pertinent documents 
therein reviewed by the examiner in 
conjunction with the examination.  The 
examiner must annotate in the examination 
report that the claims file was in fact 
made available for review and reviewed in 
conjunction with the examination.  Any 
further indicated special tests and 
studies should be conducted.

The examiner must address the 
following medical question for the 
disability at issue:
Is it at least as likely as not (a 50 
percent or greater probability) that 
hypertension, if found, is related to 
service on any basis?  A complete 
rationale for any opinions expressed 
should be provided.  

3.  Thereafter, the claims file should 
be reviewed to ensure that all of the 
foregoing requested development has 
been completed, and pursue any further 
development required by the record at 
hand, including further medical 
examination.  In particular, the 
requested examination report and 
medical opinion should be reviewed to 
ensure that they are responsive to and 
in complete compliance with the 
directives of this remand and if they 
are not, corrective procedures should 
be implemented.  

4.  Then, readjudicate the veteran's 
claim of entitlement to service 
connection for hypertension.  

If any benefit requested on appeal is not granted to the 
veteran's satisfaction, a supplemental statement of the case 
(SSOC) should be issued.  The SSOC must contain notice of all 
relevant actions taken on the claims for benefits, to include 
a summary of the evidence and applicable law and regulations 
pertinent to the claims currently on appeal.  A reasonable 
period of time for a response should be afforded for 
response.  Thereafter, the case should be returned to the 
Board for final appellate review, if in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  No action is required of 
the veteran until he is notified by VA; however, the veteran 
is hereby notified that failure to report for any scheduled 
VA examination(s) without good cause shown may adversely 
affect the outcome of his claim for service connection and 
result in a denial.  38 C.F.R. § 3.655 (2007).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).






_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



